DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2019/006218 filed 05/23/2019, which claims benefit of the Korean Application No. KR10-2018-0101596, filed 08/28/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 08/05/2022 is acknowledged. Therefore, Claims 13-19 are withdrawn and Claims 1-12 are pending examination as discussed below.

Citation of Relevant Prior Art
U.S. 2017/0298467, Suehiro et al., Oct. 5th, 2015
U.S. Patent No. 4,293,350, Ichiyama et al., Jul. 19th 1979
EP-0992591-B1, Sakai et al., May 10th 1999

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2, the claim recites distances within lines 2-4. However, these are considered indefinite since there are no unit indicators upon the lower end of the ranges. Until further clarification the examiner will interpret these ranges to be entirely in millimeter units. 
Regarding Claim 3, the claim recites “a steel sheet” within line 3. However, this is considered to be indefinite since it is unclear if this is the same steel sheet from claim 1, or an entirely new steel sheet. 
Regarding Claim 4, the claim recites “a steel sheet” within line 2. However, this is considered to be indefinite since it is unclear if this is the same steel sheet from claim 1, or an entirely new steel sheet. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato (U.S. Patent No. 5,665,455). 

Regarding Claim 1, Sato teaches a low-iron-loss grain oriented electromagnetic steel sheet and method of producing (abstract). Sato teaches a linear groove formed in a direction crossing a rolling direction on one surface or both surfaces of an electrical steel sheet (column 2, lines 24-27). Sato teaches a linear thermal shock portion (e.g., linear high dislocation density regions) formed in a direction crossing the rolling direction on one surface or both surfaces of the electrical steel sheet (column 2, lines 28-30). Sato teaches the groove and the thermal shock portion being formed in plural along the rolling direction (column 2, lines 24-30). 
Regarding the limitations of “a distance D2 between the groove and the thermal shock portion is 0.2 to 0.5 times a distance D1 between the grooves, and a distance D3 between the thermal shock portions is 0.2 to 3.0 times the distance D1 between the grooves” - the examiner points out that Sato does not teach any specific distances between the grooves and the thermal shock portions. However, the examiner does point out that based upon Figure 1A of Sato, it appears that should the steel sheet of Sato be cross-sectioned and compared to Figure 1 of the instant drawings, these cross-sections would be substantially similar. This is further supported by comparing Figure 1A of Sato to Figure 2 within the instant drawings wherein it appears that the groove and thermal shock portions are equidistance from one another. As such, Sato is considered to meet the limitations of the claim regarding distances D1, D2, and D3. 
Regarding Claim 2, Sato teaches the distance D1 between grooves as being between 1mm and 30mm (column 2, lines 42-44), with several examples falling within the range of 2mm to 15mm required by the claim (column 11, line 31 through column 16, line 26). The examiner points out that by using a distance D1 of 3 mm as recited by Sato (column 11, line 41) as an example, and by further acknowledging that the distance between the grooves and the thermal shock portions are equidistance as argued above within the rejection of Claim 1 - it can be shown that D2 must equal D1 (Thus meeting the limitation of “the distance D2 between the groove and the thermal shock portion is between 0.45 to 7.5 mm), and that the distance between thermal shock portions would be 8 mm (Thus meeting the limitation of “and the distance D3 between the thermal shock portions is 2.5 to 25 mm). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 3, Sato teaches the groove and the thermal shock portion being formed on one surface of the steel sheet (column 2, line 25). 
Regarding Claim 4, Sato teaches the groove being formed on one surface of a steel sheet and the thermal shock portion being formed on the other surface of the steel sheet (column 10, lines 52-61) 
Regarding Claim 7, Sato teaches groove depths of between 0.010 to about 0.070 mm (column 2, lines 37-39) and sheet thicknesses of 0.23 mm or less (column 1, lines 25-30). Thus, a ratio of groove depths to sheet thicknesses being between 0.03 and 0.05 (3 to 5 %) would necessarily exist within these ranges (e.g., 0.01 groove depth / 0.23 sheet thickness = 0.04). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 8, the examiner points out that Sato does not teach a difference in hardness from the surface of the steel sheet to the thermal shock portion. However, the examiner further points out the following. With respect to the methodology that produces this property recited within paragraph [0072] of the published specification - Sato teaches preparing a grain-oriented electrical steel sheet (column 2, lines 21-23). Sato teaches forming a linear groove by irradiating a laser on at least one surface of the grain-oriented electrical steel sheet in a direction crossing the rolling direction (column 2, lines 24-27). Sato teaches forming a linear thermal shock portion by irradiating a laser on at least one surface in the direction crossing the rolling direction (column 2, lines 28-30). Thus, the examiner points out that if one uses the methodology of Sato with the grain-oriented electrical sheet steel of Sato, one would appreciate that process and structure of Sato is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the thermal shock portions having a difference in Vickers hardness (HV) of 10 to 120 from a surface of the steel sheet in which the thermal shock portion is not formed would result from the from the reference should the Sato’s methodology be used. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 11, Sato teaches a length direction and the rolling direction of the groove and the thermal shock portion forming an angle of between 70° to 90° (Figure 1A; column 2, lines 34-37). To elaborate, Sato teaches inclination angles of the groove and the thermal shock region as ranging between 0° and 30° from the length direction (perpendicular to the rolling direction), or said another way between 70° and 90° if the angle is measured from the rolling direction (Figure 1A; column 2, lines 34-37). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 5,665,455) as applied to claim 1 above, and further in view of Inoue (U.S. 2013/0206283).

Regarding Claim 5, and Claim 6, Sato is relied upon for the reasons given above in addressing claim 1. However, Sato does not teach a variation in distance between thermal shock portions with respect to the distance between the grooves. 
Inoue teaches a grain-oriented electrical steel sheet and method of manufacturing (abstract). With respect to the features recited within Claim 5 and Claim 6, Inoue teaches the following within paragraphs [0025]-[0027]:

[0025] The principle for reduction in iron loss caused by strain imparting is set forth below. That is, when strain is imparted into a steel sheet, tension is introduced in a direction of the dotted-line to generate a closure domain originated from the strain. On one hand, generation of the closure domain increases magnetostatic energy and, on the other hand, the 180° magnetic domain is subdivided to reduce the increased magneto static energy. Accordingly, the iron loss in the rolling direction is reduced. In the case where the larger amount of strain is imparted and the more closure domain is generated, the 180° magnetic domains is further subdivided and the iron loss in the rolling direction is further reduced. The increased tension in a direction of the dotted line causes a larger value of magnetic permeability in a direction orthogonal to the rolling direction by inverse magnetostriction effect and the iron loss in the direction orthogonal to the rolling direction is eventually reduced.
[0026] Regarding the iron loss in the rolling direction, eddy current loss is reduced by narrowing the widths of magnetic domains by increasing the amount of strain to a level over or equal to an appropriate level, while a hysteresis loss increases and the iron loss in the rolling direction gets larger totally. In the case where density of strain-imparted areas in a steel sheet is high, the hysteresis loss in the rolling direction and the direction orthogonal to the rolling direction is increased since the strain-imparted areas inhibit magnetic flow.
[0027] Based on the above, when an appropriate amount of strain is imparted into the steel sheet at an appropriate density of strain-imparted areas, iron losses in both rolling direction and the direction orthogonal to the rolling direction can be reduced so that a grain oriented electrical steel sheet exhibiting lower transformer iron loss can be manufactured.

Thus, it would appear that the distances between the thermal shock portions (i.e., the strain-imparted areas) with respect to other areas of the steel sheet including the grooves is a variable that one of ordinary skill would readily understand can be optimized via routine experimentation with the expectation of lowering iron loss and enhancing the magnetic properties. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 5,665,455) as applied to claim 1 above, and further in view of Kwon (KR-20150012205-A). 

Regarding Claim 9, Sato teaches groove depths of between 0.010 to about 0.070 mm (column 2, lines 37-39) of which converts a range of 10µm  to 70µm. However, Sato does not teach a solidified alloy layer thickness formed at the lower portion of the grooves. 
Kwon teaches a grain-oriented electrical sheet steel and method of manufacture (abstract). Kwon teaches a solidified alloy layer formed at a lower portion of a groove and the solidified layer having a thickness of between 4% and 12% of the groove depth (page 7 of 15). Kwon teaches this feature, in part, allows for improved magnetic properties and decreased iron loss (page 9 of 15). 
Thus, if one were to apply the concepts of Kwon to the invention of Sato, the solidified alloy layer thickness would be 4% to 12% of Sato’s groove depths (i.e., between 10µm  to 70µm). Therefore, a layer thickness of this combination would be between 0.4µm and 8.4µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato with the alloy layer depths of Kwon with the motivation of achieving improved magnetic properties and decreased iron loss. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 5,665,455) as applied to claim 1 above, and further in view of Senda (U.S. 2017/0263357). 

Regarding Claim 10, Sato is relied upon for the reasons given above in addressing claim 1.  However, Sato does not teach an insulting coating layer formed at an upper portion of a groove. 
Senda teaches a method of manufacturing a grain-oriented electrical steel sheet (abstract). Senda teaches an insulating coating layer formed upon a groove (therefore including an upper portion) (paragraph [0046]). Senda teaches this feature, in part, allows for fine control of the magnetic domains within the grooves (paragraph [0046]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato with the concepts of Senda with the motivation of finely controlling the magnetic domains within the grooves. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 5,665,455) as applied to claim 1 above, and further in view of Makoto (WO-2016056501-A1). 

Regarding Claim 12, Sato is relied upon for the reasons given above in addressing claim 1. However, Sato does not teach the groove and the thermal shock portion being intermittently formed at 2 to 10 along a rolling vertical direction of the steel sheet. 
Makoto teaches a grain-oriented electrical steel sheet (page 1, paragraph 1). Makoto teaches grooves and thermal shock portions (i.e., linear strain regions) being intermittently formed (thus necessarily being at least at 2) along a rolling vertical direction of a steel sheet (page 3, paragraph 1; page 3, paragraph 6). Makoto teaches this feature, in part, reduces iron loss (page 3, paragraph 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato with the concepts of Makoto with the motivation of reducing iron loss. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735